DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Status of the Claims
3.	Claims 1-2 and 5-9 are currently pending.  Claims 1-2 have been previously elected and claims 5-9 have previously been withdrawn as being drawn to non elected inventions.  This office action is in response to the amendment filled on 01/19/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (Cathrin Sonja Conrad/ Polybutadiene und Butadien enthaldente Copolymer emit gezielt eingebauten vulkansierbaren Gruppen durch Raft Polymerisation, Gottingen 2013;  Listed on the IDS filed on 05/20/2020, all citations refer to the partial English language translation which is provided unless otherwise stated and the page number indicated refer to the page number of the translation, only Chapters 2, 7,8 and 10 of the document have been translated; additionally a machine translation of the entire document is provided and all citations of “Machine translation” refer to this newly provided machine translation).
Concerning claims 1-2 Conrad teaches the copolymerization of 4-vinyl benzylbenzene thiosulfonate (pg 101 paragraph 1).  The 4-vinyl benzylbenzene thiosulfonate is indicated to have a structure of (pg 101 paragraph 1 Schema 8.1)

    PNG
    media_image1.png
    107
    96
    media_image1.png
    Greyscale

This compound has the claimed structure of the claimed formula I) where A is a 4-vinyl benzyl group and P is S(=O)2-R1 where R1 is phenyl. 
Conrad teaches that the 4-vinyl benzyl benzene thiosulfonate is one of two monomer that were successfully synthesized because of their styrene like structure and similarity of the monomer of styrene and copolymerize well in their polymerization behavior (machine translation page 2 paragraph 2-4). Conrad additionally indicates the purpose of the reference to create butadiene containing copolymers with specifically incorporated vulcanizable groups and one of the means of doing so is the functionalization for monomer molecules by vulacanizable groups that are incorporated along the polymer chain (pg 108 paragraph 1). 
Conrad does not specifically teach that the indicated monomer is used in a copolymerization with 1,3 butadiene and that the copolymer is then involved in process steps of preparing a sulfur-crosslinkable rubber mixture comprising the copolymer and vulcanizing the sulfur crosslinkable rubber mixture, wherein the protected mercapto group becomes deprotected during the vulcanizing and wherein the sulfur atom takes part in the vulcanizing. 
Conrad provides a general teaching that the Conrad teaches that synthetic rubber is formed from 1,3 butadiene (pg 46 paragraph 3). Conrad also teaches that additives can be added to rubber 
Conrad teaches that the vinyl benzyl benzene thiosulfate monomer includes a vulcanization active group which can be cleaved (pg 105 paragraph 1). Conrad does not specifically indicate that the vulcanization of the vinyl benzyl benzene thiosulfate monomer in a polymer occurs when the protected mercapto group becomes deprotected and wherein the sulfur atom takes part in the vulcanizing.  As the monomer of Conrad has the same thiosulfate structure which is claimed the reaction of the monomer during vulcanization would be the same as is claimed. 
It would have been obvious to one of ordinary skill in the art at the time of filling to polymerize  the vinylbenzyl benzene thiosulfate monomer of Conrad with 1,3 butadiene to make a vulcanizable add the steps of forming a rubber mixture that would be sulfur crosslinkable by adding the known vulcanization additions indicated by Conrad to form a rubber mixture and then vulcanizing the mixture because Conrad teaches vinylbenzyl benzene thiosulfate provides vulcanizable groups  and generally indicates a desire to provide vulcanizable functional groups to a butadiene to allow for vulcanization  and teaches the known additives are added to a vulcanizable rubber mixture, which would provide the claimed process limitations. 
Response to Arguments
5.	Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. Applicant argues that concerning the rejection over Conrad that claim 1 is amended above to overcome the rejection and place the application in condition for allowance. 
This argument is not persuasive as Conrad teaches a different monomer the 4-vinylbenzyl thioacetate which fits the claimed structure and provides indication that the monomer is envisioned to be used with butadiene as is indicated in the new rejection indicated above.
Conclusion
6.	Claims 1-2 are rejected. No claims are currently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763